           Case 2:16-cr-00100-GMN-DJA Document 396 Filed 02/06/20 Page 1 of 3




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   Guymon & Hendron
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 758-5858
 4   Email: lance@ghlawnv.com
     Local Counsel for Jan Fuechtener
 5
     Zachary Lee Newland
 6   Texas State Bar No. 24088967
     Brandon Sample PLC
 7   P.O. Box 250
     Rutland, Vermont 05702
 8   Phone: (802) 444-4357
     Email: zach@brandonsample.com
 9   Counsel Pro Hac Vice
     For Jan Fuechtener and F.A.J.R. Magic Trust
10

11                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
12
      UNITED STATES OF AMERICA
13
                                 Plaintiff,
14
      v.                                           Case No. 2:16-cr-00100-GMN-CWH
15
      JAN ROUVEN FUECHTENER,
16
                                 Defendant.
17
                     UNOPPOSED MOTION FOR EXTENSION OF TIME
18
            Defendant, Jan Rouven Fuechtener (“Fuechtener”), by and through his
19
     undersigned counsel, respectfully moves for an extension of time until February 10,
20
     2020, in which to submit his reply to the Government’s Motion to Unseal
21
     Transcripts for Appeal. The Government is unopposed to Fuechtener’s requested
22
     extension of time.
23

     Unopposed Motion For Extension Of Time                                 Page 1 of 3
          Case 2:16-cr-00100-GMN-DJA Document 396 Filed 02/06/20 Page 2 of 3




 1         Fuechtener is aware that the Court generally discourages requests for

 2   extensions of time. However, Fuechtener is seeking the additional 2 days in order to

 3   properly brief a number of issues raised in the response filed by the United States.

 4         Wherefore, the Court should grant this Motion to allow Fuechtener an

 5   extension of time to and including February 10, 2020, in which to file his reply.

 6

 7                                          Respectfully submitted,

 8                                          /s/ Lance J. Hendron
                                            Lance J. Hendron
 9                                          Nevada State Bar No. 11151
                                            Guymon & Hendron
10                                          625 S. Eighth Street
                                            Las Vegas, Nevada 89101
11                                          Phone: (702) 758-5858
                                            Email: lance@ghlawnv.com
12
                                            Local Counsel for Jan Fuechtener
13

14                                          /s/ Zachary L. Newland
                                            Zachary L. Newland
15                                          Senior Litigation Counsel
                                            Brandon Sample PLC
16                                          P.O. Box 250
                                            Rutland, Vermont 05702
17                                          Phone: (802) 444-4357
                                            Email: zach@brandonsample.com
18                                          Texas Bar: 24088967
                                            https://brandonsample.com
19
                                            Counsel Pro Hac Vice for Jan Fuechtener
20

21

22

23

     Unopposed Motion For Extension Of Time                                   Page 2 of 3
          Case 2:16-cr-00100-GMN-DJA Document 396 Filed 02/06/20 Page 3 of 3




 1                             CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing was served this

 3   6th day of February 2020, via CM/ECF on all counsel of record.

 4

 5                                          /s/ Zachary L. Newland
                                            Zachary L. Newland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     Unopposed Motion For Extension Of Time                                  Page 3 of 3
